Nichols, Justice.
The plaintiffs filed the present action to have declared the defendant’s right to exercise an acceleration clause in a note executed by the plaintiffs held by the defendant, and secured by a deed to secure debt to realty. The defendant filed a counterclaim wherein she sought a money judgment for the principal amount due on the note, etc. The original petition sought a temporary restraining order enjoining the defendant from exercising the acceleration clause in the note. The trial court after hearing dismissed the temporary restraining order previously entered and it is from this judgment that the plaintiffs appeal. Held:
Under decisions exemplified by Hudon v. North Atlanta, 219 Ga. 179 (132 SE2d 74), and cases there cited, the present case is not a case in equity since the effect of the plaintiffs’ prayers is merely to maintain the status of the parties until the declaration of their rights may be determined. Nor is title to land involved where the sole question presented involves the right of a holder of a note to exercise an acceleration clause contained therein.
The Court of Appeals and not the Supreme Court has jurisdiction of the appeal.

Transferred to the Court of Appeals.


All the Justices concur.